United States Navy-Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Azariah J. PIERCE
                 Staff Sergeant (E-6), U.S. Marine Corps
                                Appellant

                              No. 201900002

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Decided: 9 April 2019.
                              Military Judge:
                   Captain Warren A. Record, JAGC, USN.
   Sentence adjudged 24 August 2018 by a special court-martial con-
   vened at Marine Corps Recruit Depot Parris Island, South Carolina,
   consisting of a military judge sitting alone. Sentence approved by con-
   vening authority: reduction to E-3, confinement for 60 days, and a bad
   conduct discharge. 1


                               For Appellant:
                  Captain Bree A. Ermentrout, JAGC, USN.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________




   1 Pursuant to a pretrial agreement, the Convening Authority suspended the bad
conduct discharge until such time as the appellant could be administratively dis-
charged.
                    United States v. Pierce, No. 201900002


         This opinion does not serve as binding precedent, but
              may be cited as persuasive authority under
               NMCCA Rule of Appellate Procedure 30.2.
                          _________________________

                Before HUTCHISON, TANG, and GERDING,
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the court-martial order (CMO) does not accurately re-
flect the appellant’s pleas. Although we find no prejudice from this scrivener’s
error, the appellant is entitled to have court-martial records that correctly
reflect the content of his proceeding. United States v. Crumpley, 49 M.J. 538,
539 (N-M. Ct. Crim. App. 1998). Accordingly, the supplemental CMO shall
reflect that the appellant pleaded Not Guilty to the Specification of Charge
IV.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2